Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered January 21, 2005. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). Contrary to the contentions of defendant, her waiver of the right to appeal is valid (see People v Callahan, 80 NY2d 273, 280 [1992]), and that waiver encompasses her challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, the bargained-for sentence is not unduly harsh or severe. Present—Green, J.P., Scudder, Kehoe, Martoche and Fine, JJ.